Citation Nr: 9915155	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disorder.  

2. Entitlement to an increased rating for a left foot 
disorder, with degenerative changes, peroneal nerve palsy, 
and fusion of the proximal interphalangeal joint (PIP) 
3rd, 4th and 5th joints, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The appellant served on active duty from May 1974 to April 
1986.  

The Board of Veterans' Appeals (Board) notes that appellant's 
current claim for an increased rating for a disability of the 
left foot arose in November 1995. In separate correspondence, 
the appellant requested that his claim of service connection 
for disabilities of the back, neck, the residuals of a head 
injury and shoulders, previously denied in December 1986 be 
reopened.  By rating decision dated in December 1995, 
reopening of the claims of service connection for  
disabilities of the back, neck, and the residuals of a head 
injury was denied.  By rating decision dated in January 1996, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
made initial review of the appellant's claim of service 
connection for a right shoulder disability and denied it.  
Reopening of the appellant's previously denied claims and an 
increased rating for a left foot disability was also denied.  

In his September 1996 Notice of Disagreement, the appellant 
challenged the RO's determination as to the rating of his 
left foot disability and the denial of service connection for 
a right shoulder disability.  The appellant also disagreed 
with the denial of reopening of the previously denied claims 
of service connection for disabilities of the back, neck,and 
the residuals of a head injury.  The appellant also raised 
the issue of entitlement to service connection for a right 
foot disability.  Because the latter disorder has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

By rating decision dated in January 1999, service connection 
was granted for chronic muscular strain of the lumbar spine 
and a 10 percent disability evaluation was assigned.  Service 
connection was also granted for organic brain syndrome with 
headaches and a 10 percent disability evaluation was 
assigned.  Service connection was also granted for chronic 
muscular strain of the cervical spine and a zero percent 
disability evaluation was assigned.  Review of the 
appellant's claims folder does not reveal that a Notice of 
Disagreement has been filed as to these issues.  Accordingly, 
they are not before the Board at this time.
FINDINGS OF FACT

The appellant's current right shoulder disorder has not been 
linked by competent medical evidence to any incident of his 
military service.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for a right shoulder disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's principal contention is that his right 
shoulder disability was incurred as a result of an in-service 
motor vehicle accident.  

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 1991); 38 C.F.R. § 
3.303 (1998); See Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992). 

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.



Factual background

While serving on active duty in November 1980, the appellant 
was involved in an automobile accident when his vehicle was 
struck from behind.  The initial assessment was lumbar 
strain.  In an undated statement apparently rendered shortly 
after the incident, the appellant reported that he had been 
struck from behind, and had thereafter experienced back 
problems.  The appellant did not then report that he was 
experiencing problems with his right shoulder.  In a 
consultation in December 1980, the appellant reported severe 
low back pain and decreased range of motion.  The findings 
were limited to the low back, and no symptomatology with 
regard to the right shoulder was noted.  

In April 1982, the appellant underwent an examination by 
D.C.L., M.D., an orthodiagnostic surgeon.   The appellant 
reported constant pain in his lower and upper back.  Upon 
clinical examination, Dr. L. noted that the range of motion 
of both shoulders was good, but the right shoulder on 
adduction and internal rotation displayed pain of the left 
scalene trapezoid area.  The range of motion of the forearms, 
elbows, wrists, hands and fingers was good and asymptomatic.  
The appellant was diagnosed to have a chronic cervical 
sprain-strain syndrome of the extension-flexion variety, and 
a chronic thoracolumbosacral sprain-strain syndrome of the 
extension-flexion variety.   

In a November 1982 report, S.C., M.D. noted that the 
appellant reported low back pain, headaches, and right body 
symptomatology, specifically numbness of the right arm and 
right leg, occurring approximately four times a year, and 
associated with an increased level of physical activity.  The 
appellant did not then report that he was experiencing 
problems with his right shoulder.  On examination, all four 
extremities were of normal tone and bulk.  Sensory 
examination showed a slight decrease in sensation in the 
right arm.  Deep tendon reflexes tended to be hypoactive, and 
rated as 1+ with reinforcement in the biceps and triceps.  
There was no right/left asymmetry.  
In January 1986, the appellant testified before a military 
physical evaluation board.  He stated that he had back pain, 
mostly of the lower back, and sporadic numbness "along the 
right side."  The appellant did not then report that he was 
experiencing problems with his right shoulder.  

The appellant underwent a VA physical examination in November 
1986.  Although the appellant stated that he sustained 
injuries in a car accident in service, he did not report that 
he sustained any injuries to the right shoulder.  He did 
report weakness in the right arm and right leg, along with 
associated numbness on the whole right side of the body since 
the accident.  He displayed full range of cervical flexion 
and extension, as well as rotation and sidebending, and full 
range of elevation of forward and backward flexion, and 
internal and external rotation of the shoulders.  The 
diagnostic finding was that of a "normal back examination, 
shoulder examination and neck examination."  A 
contemporaneous radiographic examination of the cervical 
spine revealed normal bony mineralization and relationships, 
without apparent loss of height of any disc spaces or 
vertebral bodies.  There was "little evidence of 
degenerative changes in levels" and no soft tissue swelling.  
The radiographic diagnosis was that indicating "normal views 
[of the] cervical spine."  

In a November 1995 report, K.S.B., M.D. noted that the 
appellant had been referred for evaluation of pain involving 
his upper and lower back.  Dr. B. noted the appellant's 
history of injury in service in 1980, and his report of being 
left with some degree of chronic residual pain, mostly on the 
right side of the body.  Dr. B. further noted that in October 
1994, the appellant fell while carrying a heavy object over 
his shoulder, reinjuring his back and was left with more 
intense pain between his shoulder blades and in his lumbar 
area.  Dr. B. noted that the appellant had worked up until 
February 1995 "as a powerline apprentice and journeyman tree 
trimmer," that involved "climbing up telephone poles and 
trees."  The appellant apparently reported that he was laid 
off because of lack of work, although he felt that he was not 
able to perform this line of work sufficiently.  Upon 
clinical examination, Dr. B. noted no evidence of muscle 
atrophy, but that the appellant displayed tender points along 
the right side of his body in the trapezius muscle, and in 
the middle of the scapula.    
Of record are report of outpatient treatment afforded the 
appellant by D.H., M.D.  In a November 1994 treatment note, 
Dr. H. noted that the appellant was quite physically active 
at work, and was employed as a "lineman for power lines."  
Right arm numbness was reported when the appellant was seen 
in August 1995.  The assessment was possible thoracic and 
lumbar degenerative joint disease versus disc disease.  Neck 
and upper back pain, between his scapulas, was noted when the 
appellant was seen in September 1995. 

The appellant received outpatient treatment at the Rogue 
Valley Medical Center, beginning in November 1995.  He 
reported pain in the upper extremity, and was begun on a 
program of physical therapy.  In a Physical Therapy Discharge 
summary completed in February 1996, the physical therapist 
indicated that the symptoms in the right neck, right upper 
extremity, low back, mid back and right lower extremity dated 
from when the appellant was in the military and involved in a 
motor vehicle accident.  

In an October 1997 letter, D.R.C., M.D., reported the 
appellant's history of an in-service vehicle accident.  Dr. 
C. further noted that following the appellant's discharge 
from active duty, in 1994 the appellant was employed clearing 
brush and timber from under power lines.  Dr. C. noted that 
the appellant was injured when, while he was "walking down 
[a] hill with a jackhammer over his shoulder, . . . the 
ground gave way, he tripped, and the jackhammer came down on 
his right shoulder area.  He thought he had pulled [a] muscle 
but [he] developed numbness on the entirety of the right 
side."  The appellant reported pain in the intrascapular 
region.  Range of motion of shoulder was full, bilaterally.  
Motor strength was 5/5 in the upper and lower extremities.  
The diagnosis was impingement syndrome, right shoulder; and 
fibrositis.  Physical therapy was recommended.  In a December 
1997 treatment note, the appellant indicated that he was 
continuing to have right shoulder pain, along with numbness 
in the fingers.  After a review of the physical findings on 
examination, the diagnoses were cubital tunnel syndrome and 
rotator cuff tear.

The appellant underwent a VA physical examination in January 
1998.  Upon review, the examiner opined that although the 
appellant experienced an in-service accident in 1980, it 
appeared that his back symptoms improved until his 1994 
employment accident.  The examiner noted that following 
service, the appellant "went into some construction-type of 
work in 1994 and tolerated it well enough to be working on a 
hillside carrying some weight.  An injury at that job in 1994 
led to increased symptoms, and he has never worked regularly 
since."  Then examiner opined that 60 percent of the 
appellant's present back disability relates to his 1994 
worker's injury," and that 40 percent of his back disability 
represented the residuals of an in-service motor vehicle 
accident.  (Italics added).  

Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Appeals for Veterans Claims (Court) to be 
"one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet.App. 434, 439 (1996); See 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet.App. 441, 443 (1996).  It has also 
been held that the burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone. Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet.App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet.App. 
425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

In the appellant's case, he has contended that the right 
shoulder disorder arose out of an automobile accident in 
service.  The evidence of record clearly establishes that the 
appellant sustained injuries in an automobile accident in 
service.  However, the initial report of injuries from the 
automobile accident indicated that the injuries were largely 
limited to the lower back.  In a subsequent neurological 
examination, approximately two years after the accident, the 
appellant indicated that he struck his back and head during 
the accident, but did not report any injuries to his right 
shoulder.  While he did report pain in the right side, in his 
right arm and leg, no specific right shoulder complaints were 
elicited, and on examination, all extremities were of normal 
tone and bulk.  While deep tendon reflexes were 1+ in the 
triceps and biceps, there was no right/left asymmetry.  No 
symptomatology or complaints specifically limited to the 
right shoulder were reported on subsequent medical records, 
in particular those involving the service department's 
inquiries as to the appellant's physical readiness to serve 
on active duty.    

Subsequent to service, the Board notes that the appellant 
sustained an injury to his right shoulder in October 1994, 
when he fell while carrying a heavy object on his right 
shoulder.  Thus, the issue for Board consideration is whether 
any current symptomatology is the result of service, or 
whether it was caused by the post service injury.  

In support of the appellant's claim, the Board has considered 
the statements from the Rogue Valley Medical Center.  It was 
noted by a physical therapist that the appellant's symptoms 
in his right upper extremity, among other systems, dated from 
the motor vehicle accident in service.  The history of in-
service injury was reported on other reports of treatment and 
examination, but no conclusions were reached with regard to 
the relationship between this injury and the post service 
symptomatology.  The Board finds these notations to be 
insufficient to well-ground the appellant's claim.  The Court 
has held that an unenhanced report of a medical history, 
transcribed by a medical examiner, does not constitute 
"competent medical evidence" sufficient to "well ground" a 
claim.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The sole direct evidence that the right shoulder disorder was 
the result of service was the conclusion reached by the 
physical therapist.  However, there is no indication that 
this medical professional had access to the appellant's 
service medical records or other records of contemporaneous 
medical treatment.  Rather, the Board notes that no 
significant right shoulder complaints were elicited prior to 
the 1994 injury, and, specifically, it was noted that the 
appellant was quite physically active at work to that time.  
None of the other medical records reaches a conclusion with 
regard to etiology.  

In particular, the Board has carefully examined the report of 
the January 1998 VA examiner, noting his assessment of the 
various percentages that could be ascribed to the appellant's 
back symptoms.  However, the Board notes that the examination 
was concerned with the totality of the appellant's back 
symptoms, and not those of his shoulder. 

The appellant's theory regarding the inception of his 
disorder is not sufficient to  render his claim well 
grounded.  It is now well-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight.  Cromley v. Brown, 7 
Vet.App. 376, 379 (1995); Boeck v. Brown, 6 Vet.App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).       



ORDER

A well-grounded claim not having been submitted, the claim is 
denied.  

REMAND

A review of the appellant's service and post-service medical 
records reveals continuing treatment for bilateral pes cavus 
and foot pain, especially of the left foot.  In a November 
1979 consultation, it was noted that the appellant had 
undergone a metatarsal (MT) osteotomy, and the provisional 
diagnosis was metatarsalgia of the left foot.  He noted to 
continue to have pain in his feet, on the plantar aspect of 
the fourth metatarsal head.  The proximal interphalangeal 
joint (PIP) of the third, fourth and fifth toes of the left 
foot were solid, but range of motion was otherwise good.  
Tenderness was present over the plantar aspect of the 
metatarsal head.   In January 1980, the appellant was 
hospitalized for three days and underwent a dorsal osteotomy 
of the left fifth metatarsal.  The appellant underwent a 
service department physical evaluation board in January 1986.  
The diagnoses were moderately severe bilateral pes cavus that 
was noted to be symptomatic on the left; arthrodesis of the 
interphalangeal joints of left sided toes 3, 4, and 5.  

During the November 1986 VA examination, the appellant 
related that he had "high arches" all of his life.  He was 
diagnosed to have congenital bilateral pes cavus, including 
post-operative status of a metatarsal osteotomy and joint 
fusion of the lateral three toes, with residuals.  

The appellant underwent a VA physical examination in January 
1998.  Upon neurological examination, it was noted he 
required a left ankle brace and orthotics for his feet.  
Strength was normal in both upper and lower extremities.  No 
atrophy or fasciculations were seen.  The appellant was able 
to walk on toes without difficulty, but heel walking was 
poor.  The diagnostic impression included a chronic left foot 
disability.  Upon examination of the joints, there was noted 
"bothersome scarring at the lateral three toes."  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held that while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, it was possible for a veteran to have "separate and 
distinct manifestations," permitting different disability 
ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In light of the examiner's finding of "bothersome 
scarring" on the appellant's left foot, the appellant's 
claim for an increased rating for his service- connected left 
foot disability must be evaluated with these considerations 
in mind.

Accordingly, the appellant's claim for an increased rating 
for a left foot disability is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2.  The RO should afford the appellant a 
comprehensive VA examination to ascertain 
the current severity of his service-
connected left foot disorder.  All 
indicated diagnostic tests and studies 
should be conducted.  The appellant's 
claims folder must be made available to 
the examiner prior to the review, and the 
examiner should acknowledge receipt and 
review of the claims folder in any report 
generated as a result of this remand.  In 
conducting the examination, the examiner 
should specifically describe any 
objective findings and subjective 
complaints.




    a.  The examiner must specifically 
delineate any pathology found of the left 
foot, including the extent of 
dorsiflexion as it relates to each toe, 
the ankle, tenderness of the metatarsal 
heads, limitation of motion, the 
existence of any callosities or other 
pertinent findings. The examiner should 
present all findings and opinions and the 
reasons therefor, in a clear, 
comprehensive and legible manner on the 
examination report.

    b.  The examiner must specifically 
make findings relative to any scarring 
located on any part of the appellant's 
foot; to include any ulceration, 
tenderness or nourishment.  

3. When the aforementioned examination 
has been completed, the case should be 
reviewed by the RO. The RO should also 
evaluate the veteran's foot disability 
under 38 C.F.R. § 4.71a (1998), to 
include the evaluation of Diagnostic 
Codes 5278, 5279, 7803 and 7804 if 
indicated. This review should include 
considerations of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) as well as 
all information added to the file since 
the last supplemental statement of the 
case.  If the examination report contains 
insufficient information to address the 
inquiry as to the clinical identity of 
the appellant's claimed disorder, it is 
incumbent upon the rating board to return 
the report as inadequate.  38 C.F.R. 
§ 4.2 (1998).  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals



 
  The Board notes that Dr. L.'s report appears to be a photocopy of a photocopy and is of 
poor legibility.  

